Exhibit 10.1

 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”) is made as of this 1st
day of December, 2005, by and between ALEXANDRIA REAL ESTATE EQUITIES, INC., a
Maryland corporation (“Landlord”), and XCYTE THERAPIES, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A. Landlord and Tenant have entered into that certain Lease Agreement dated as
of June 21, 1999, as amended by that certain First Amendment to Lease dated as
of October 23, 2001, that certain Second Amendment to Lease dated as of
March 26, 2003, that certain Third Amendment to Lease dated as of November 12,
2003 (the “Third Amendment”), and that certain Fourth Amendment to Lease dated
as of April 28, 2004 (as amended, the “Lease”). Pursuant to the Lease, Landlord
leases to Tenant certain premises in the building located at 1124 Columbia
Street, Seattle, Washington, and more particularly described in the Lease.
Capitalized terms used herein without definition shall have the meanings defined
for such terms in the Lease.

 

B. Landlord and Tenant desire, subject to the terms and conditions set forth
herein, to amend the Lease to, among other things, effect Tenant’s surrender, on
or before November 30, 2005 (the date of such surrender being the “Surrender
Date”) of that portion of the Premises within the Building located on the 7th
floor, consisting of approximately 12,630 rentable square feet, and more
particularly shown on Exhibit B attached hereto (the “Surrendered Premises”).

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

  1. Definition of Premises. Effective on the first day following the date that
Tenant surrenders the Surrendered Premises to Landlord pursuant to Section 28 of
the Lease which date shall be on or before November 30, 2005 (the “Effective
Date”), the definition of Premises on Page 1 of the Lease is hereby deleted in
its entirety and replaced with the following:

 

Premises: That portion of the Building located on the first floor known as
Suites 110 and 130, containing approximately 8,029 rentable square feet, that
portion of the Building known as Suite 120, containing approximately 2,874
rentable square feet, and that portion of the Building known as Suite 70,
containing approximately 700 rentable square feet, as determined by Landlord,
and all as more particularly shown on Exhibit A.

 

Commencing on the Effective Date, Exhibit A attached to the Lease is also hereby
deleted in its entirety and replaced with Exhibit A attached to this Fifth
Amendment.

 

1



--------------------------------------------------------------------------------

  2. Base Rent. Commencing on the Effective Date and continuing until
September 30, 2006, Tenant shall be required to pay Base Rent for the Premises
as follows: $12,383.25 per month for Suites 110 and 130, $4,432.63 per month for
Suite 120, and $1,166.66 per month for Suite 70.

 

  3. Expansion and Extension Right. Section 39 and 40 of the Lease are hereby
deleted in their entirety and shall have no further force or effect.

 

  4. Operating Expenses. Commencing on the Effective Date, Tenants Share of Net
Operating Expenses is hereby amended to be 0% and references to “seventh floor
premises” in the Lease are hereby deleted. Tenant shall, however, continue to be
responsible for paying Tenant’s First Floor Operating Expenses as provided for
in the Lease.

 

  5. Reduction in Security Deposit. Commencing on the Effective Date, the
Security Deposit under the Lease shall be reduced to $31,113.00. Landlord shall,
within 10 business after the Effective Date, return to Tenant the amount of
$88,410.00 (which is the difference between the amount of the Security Deposit
currently being held by Landlord and the new amount required to be held by
Landlord).

 

  6. Surrender of the Surrender Premises. Tenant agrees voluntarily to surrender
the Surrendered Premises on or before the Surrender Date in accordance with the
surrender and other provisions in the Lease and in the condition which space is
required under the Lease to be surrendered to Landlord at the expiration or
earlier termination of the Term. Landlord and Tenant each agree that the other
is excused as of the Surrender Date from any further obligations under the Lease
with respect to the Surrendered Premises, excepting only such obligations under
the Lease which are, by their terms, intended to survive a termination of the
Lease, and as otherwise provided herein. In addition, nothing herein shall be
deemed to limit or terminate any common law or statutory rights Landlord may
have with respect to Tenant in connection with any Hazardous Materials, or for
violations of any Legal Requirements. Nothing herein shall excuse Tenant from
its obligations under the Lease with respect to the Surrendered Premises prior
to the Surrender Date.

 

  7. Miscellaneous.

 

(a) This Fifth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Fifth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

(b) This Fifth Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

 

2



--------------------------------------------------------------------------------

(c) This Fifth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Fifth Amendment attached thereto.

 

(d) Landlord and Tenant each represent and warrant that it has not dealt with
any broker, agent other person (collectively, “Broker”) in connection with this
transaction, and that no other Broker brought about this transaction. Landlord
and Tenant each hereby agrees to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Landlord or Tenant, as applicable,
with regard to this leasing transaction.

 

(e) Except as amended and/or modified by this Fifth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fifth Amendment. In the
event of any conflict between the provisions of this Fifth Amendment and the
provisions of the Lease, the provisions of this Fifth Amendment shall prevail.
Whether or not specifically amended by this Fifth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fifth Amendment.

 

[Signatures are on the next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the day and year first above written.

 

LANDLORD:

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

a Maryland corporation

    By:  

/s/    Jennifer Pappas

   

Its:

 

V.P. and Assistant Secretary

TENANT:

 

XCYTE THERAPIES, INC.,

a Delaware corporation

    By:  

/s/    Kathi Cordova

   

Its:

 

Senior Vice President Finance and Treasurer

 

4